Citation Nr: 1632907	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO. 08-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for left knee post-operative traumatic arthritis with patellofemoral joint pain.

2. Entitlement to an increased rating in excess of 10 percent for right knee post-operative traumatic arthritis with patellofemoral joint pain.

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

4. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1971 to January 1983 and from April 1983 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially also perfected an appeal as to the issue of entitlement to service connection for panic attacks. See August 2012 Board remand. However, in a June 2013 rating decision service connection for panic attacks was granted. As this constitutes a full grant of the benefits sought on appeal, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

A January 2015 Board decision denied the Veteran's claim for increased ratings for his left and right knee disabilities. An April 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Partial Remand, vacating and remanding that portion of the Board denial. As such, the issues of entitlement to increased ratings in excess of 10 percent for left and right knee disabilities are again before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in prior decisions, the Veteran has submitted statements indicating he is unemployable, and therefore the issue of entitlement to TDIU has been raised by the record.

As part of his September 2008 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In October 2008 correspondence the Veteran withdrew the request. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.702(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In January 2015, the Board referred a claim for entitlement to dependency benefits, which has yet to be adjudicated by the AOJ. See May 2014 request for approval of school attendance (VA Form 21-674). Therefore, the Board does not have jurisdiction over that issue, and it is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Concerning the increased rating claims, an April 2016 Joint Motion for Partial Remand vacated and remanded that portion of the January 2015 Board decision that denied an increased rating in excess of 10 percent for left and right knee disabilities. See April 2016 Joint Motion for Partial Remand at 2-4. Specifically, it was agreed that the September 2012 examination relied on by the Board failed to provide an opinion as to the functional limitations resulting from the Veteran's flare-ups, or describe any such functional impairment in terms of degrees. Id. at 4. Thus, it was determined that the September 2012 VA examination was inadequate for rating purposes, and that a new examination that complied with the August 2012 remand directives was required. As such, the Board must remand the claim for a new examination to determine the severity of the bilateral knee disabilities, as well as provides an opinion concerning the functional limitations resulting from the Veteran's flare-ups, if any, and that estimates any additional limitation of motion during such flare-ups in degrees.

Concerning the issues of entitlement to service connection for a low back and bilateral hip disabilities and entitlement to TDIU, the April 2016 Joint Motion for Partial Remand left the January 2015 remand of those issues undisturbed. See April 2016 Joint Motion for Partial Remand at 1-2. As noted in the January 2015 remand, the September 2012 and August 2013 opinions of record are inadequate as they did not address secondary service connection. As there is no evidence that the requested examinations have yet been provided, the Board remands the service connection claims for new opinions addressing the nature and etiology of the claimed bilateral hip and low back disabilities.

Finally, determinations concerning the increased rating and service connection claims would materially affect any determination as to entitlement to TDIU. As entitlement to TDIU is inextricably intertwined with the other issues on appeal and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the severity of the left and right knee disabilities. It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

In assessing the severity of the left and right knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). Any further testing deemed necessary should also be conducted and the results recorded in detail.

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Schedule the Veteran for a VA examination (with examiners other than the ones who conducted the September 2012 and August 2013 VA examinations) to obtain an opinion as to the nature and etiology of the claimed bilateral hip and low back disorders. The Veteran's claims file should be provided. The examiner should answer the following questions:   

a) Identify all current left and right hip disabilities and low back disabilities underlying the Veteran's complaints of low back and bilateral hip pain.
b) For all such disabilities, is it at least as likely as not (a fifty percent probability or greater) that each bilateral hip or low back disability was caused by the service-connected bilateral knee or ankle disabilities?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that each bilateral hip and low back disability was aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral knee or ankle disabilities?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the disability by the service-connected disability.

d) If not, is it at least as likely as not (a fifty percent probability or greater) that each bilateral hip or low back disability is otherwise related to his active duty service?

e) Provide an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together. In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




